BROWN, J., Dissenting.
From its consent rationale to its reliance on Whren v. United States (1996) 517 U.S. 806 [116 S.Ct. 1769, 135 L.Ed.2d 89], the majority opinion is fatally flawed at every turn: on the law, on the facts, on principle.
In appending the Bill of Rights to the Constitution, the framers sought to protect individuals against government excess. High in that pantheon was the Fourth Amendment guarantee against unreasonable searches and seizures, which generally forbids such actions except pursuant to warrant issued upon probable cause by a neutral magistrate. By their decision today, a majority of this court set the history of personal liberties back more than 200 years and resurrect a specter of the general warrants and writs of assistance so abhorred in England and the American Colonies—the very impetus of the Fourth Amendment. I dissent.
A.
The majority’s discussion implies all consents are created equal—a highly questionable proposition in circumstances that effectively transform a search condition into a general warrant.
In United States v. Matlock (1974) 415 U.S. 164, 170 [94 S.Ct. 988, 993, 39 L.Ed.2d 242], the United States Supreme Court allowed “that the consent of one who possesses common authority over premises or effects is valid as against the absent, nonconsenting person with whom that authority is shared.” In such circumstances, one will be “held to have assumed the risk” that a co-occupant or copossessor might consent to a search of the premises or effects. (Id. at p. 171 [94 S.Ct. at p. 993]; see, e.g., Frazier v. Cupp (1969) 394 U.S. 731, 740 [89 S.Ct. 1420, 1425, 22 L.Ed.2d 684].) “The authority which justifies the third-party consent . . . rests ... on mutual use of the property by persons generally having joint access or control for most purposes, so that it is reasonable to recognize that any of the co-inhabitants has the right to permit the inspection in his own right and that the others have assumed the risk that one of their number might permit the common area to *684be searched.” (United States v. Matlock, supra, 415 U.S. at p. 172, fn. 7 [94 S.Ct. at p. 993].)
The same reasoning does not apply in the case of a probationer subject to a search condition. For example, here Gay la Loza gave consent 16 months prior to the actual search. There is no evidence that she and defendants then resided at the same location. Nor did she exercise any common authority to permit the inspection at this later time; rather she lacked the ability to refuse, having bargained that right for her freedom. The majority cites no authority validating third party consent on such an attenuated basis.
While I do not question the lawfulness of seizing evidence observed in plain view during a search initiated for a proper probationary purpose (see, e.g., Russi v. Superior Court (1973) 33 Cal.App.3d 160, 167-170 [108 Cal.Rptr. 716]), the consent given in exchange for the benefits of probation is not a Fourth Amendment blank check. Even as to the probationer, a search “may [not] be conducted for reasons unrelated to the rehabilitative and reformative purposes of probation or other legitimate law enforcement purposes.” (People v. Bravo (1987) 43 Cal.3d 600, 610 [238 Cal.Rptr. 282, 738 P.2d 336].) Obviating the warrant requirement with respect to nonprobationers is not a legitimate law enforcement objective. Moreover, a police officer who does not conduct a search for a valid probationary purpose is not engaged in otherwise lawful conduct, thereby vitiating the consent justification. (See generally, 4 Witkin & Epstein, Cal. Criminal Law (2d ed. 1989) Exclusion of Illegally Obtained Evidence, §§ 2288-2290, pp. 2688-2691 [citing cases in which illegal act, coercion, or fraud vitiated consent].) Those associating with a probationer assume the ongoing risk that their property and effects in common or shared areas of a residence may be subject to search. But, to hold that police may use a search condition in lieu of a warrant to search for incriminating evidence against third parties simply by virtue of their association with a probationer “create[s] a significant potential for abuse.” (Steagald v. United States (1981) 451 U.S. 204, 215 [101 S.Ct. 1642, 1649, 68 L.Ed.2d 38].)
The majority’s analysis completely ignores this court’s own teachings on the question. In Tompkins v. Superior Court (1963) 59 Cal.2d 65, 69 [27 Cal.Rptr. 889, 378 P.2d 113], the court held “that one joint occupant who is away from the premises may not authorize police officers to enter and search the premises over the objection of another joint occupant who is present at the time, at least where as in this case, no prior warning is given, no emergency exists, and the officer fails even to disclose his purpose to the occupant who is present or to inform him that he has the consent of the absent occupant to enter.” By any measure, Loza was “away from the *685premises” when she gave consent in exchange for a grant of probation. (Id. at p. 69; see also People v. Shelton (1964) 60 Cal.2d 740, 743, 745-746 [36 Cal.Rptr. 433, 388 P.2d 665]; Duke v. Superior Court (1969) 1 Cal.3d 314, 322 [82 Cal.Rptr. 348, 461 P.2d 628].) Equally evident, Officer Wielsch “fail[ed] even to disclose his purpose” to defendants when he entered their bedroom unannounced. (Tompkins v. Superior Court, supra, 59 Cal.2d at p. 69; see also Duke v. Superior Court, supra, 1 Cal.3d at pp. 324-325; cf. Pen. Code, § 844.) More importantly, defendants were not absent and had they been asked might have disputed Loza’s authority to consent to a search of a bedroom she did not occupy. (Cf. People v. Haskett (1982) 30 Cal.3d 841, 855-857 [180 Cal.Rptr. 640, 640 P.2d 776].)
Nor does the record support the majority’s implicit assumption that Loza had sufficient common authority to give valid third party consent. “The burden of establishing . . . common authority rests upon the State.” (Illinois v. Rodriguez (1990) 497 U.S. 177, 181 [110 S.Ct. 2793, 2797, 111 L.Ed.2d 148].) Such authority “is . . . not to be implied from the mere property interest a third party has in the property. . . . [It] rests rather on mutual use of the property by persons generally having joint access or control for most purposes, so that it is reasonable to recognize that any of the co-inhabitants has the right to permit the inspection in his own right and that the others have assumed the risk that one of their number might permit the common areas to be searched.” (United States v. Matlock, supra, 415 U.S. at p. 172, fn. 7 [94 S.Ct. at p. 993].)
When Officer Wielsch entered the residence, he saw evidence of separate sleeping accommodations. Nevertheless, he immediately went to the back bedroom despite the fact Loza’s probation officer had previously informed him that Loza stayed in a camper shell located on the premises. She only had access to—and therefore joint authority over—“the residence, the toilet facilities, the kitchen facilities, the general living areas.”
An objective standard governs in these circumstances: “ ‘would the facts available to the officer at the moment . . . “warrant a man of reasonable caution in the belief’ ’ that the consenting party had authority over the premises? [Citation.]” (Illinois v. Rodriguez, supra, 497 U.S. at p. 188 [110 S.Ct. at p. 2801], quoting Terry v. Ohio (1968) 392 U.S. 1, 21-22 [88 S.Ct. 1868, 1879-1881, 20 L.Ed.2d 889].) “Even when the invitation is accompanied by an explicit assertion that the [consenting] person lives there, the surrounding circumstances could conceivably be such that a reasonable person would doubt its truth and not act upon it without further inquiry.” (497 U.S. at p. 188 [110 S.Ct. at p. 2801].) Given the facts of this case, no reasonable officer would have entered defendants’ occupied bedroom without ascertaining more information as to control. (See also Young v. Superior *686Court (1976) 57 Cal.App.3d 883, 887 [129 Cal.Rptr. 422] [“An occupant of a closed bathroom, the same as an occupant of a closed bedroom, is entitled to an expectation of privacy far greater than those persons in the common areas of a house, such as the living room and kitchen.” (Italics added.)].) Thus, the third party consent reasoning is factually flawed under United States v. Matlock, supra, 415 U.S. 164, and Illinois v. Rodriguez, supra, 497 U.S. 177, even if it might otherwise generally apply in the circumstance of a probation search condition.
Furthermore, the consent theory articulated in People v. Bravo, supra, 43 Cal.3d 600 (Bravo) may be largely moot in light of People v. Reyes (1998) 19 Cal.4th 743 [80 Cal.Rptr.2d 734, 968 P.2d 445] (Reyes). Bravo focused on the quid pro quo of the probationer’s “waiver of his Fourth Amendment rights in exchange for the opportunity to avoid service of a state prison term” and justified dispensing with particularized suspicion on the basis of “consent.” (43 Cal.3d at pp. 608-609.) In Reyes, the court could not rely on this legal fiction “because, under the Determinate Sentencing Act of 1976, parole is not a matter of choice. . . . [Citation.]” (Reyes, supra, 19 Cal.4th at p. 749.) Nevertheless, a majority concluded “[t]he level of intrusion [of a suspicionless search of a parolee subject to a search condition] is de minimis and the expectation of privacy greatly reduced when the subject of the search is on notice that his activities are being routinely and closely monitored. . . . [T]he purpose of the search condition is to deter the commission of crimes and to protect the public, and the effectiveness of the deterrent is enhanced by the potential for random searches.” (Id. at p. 753.) This administrative necessity rationale of Reyes applies equally to probationers and should effectively supersede the Active consent justification of Bravo.
The majority’s reliance on a consent rationale also reintroduces a disparity between parolees and juvenile probationers on the one hand, and adult probationers on the other, analogous to the one the court sought to eliminate in Reyes, supra, 19 Cal.4th 743. Overruling the reasonable suspicion requirement of People v. Burgener (1986) 41 Cal.3d 505 [224 Cal.Rptr. 112, 714 P.2d 1251], the court in Reyes held the special needs attendant on parole supervision justified the same standard for parole searches as for probation searches. (Reyes, supra, 19 Cal.4th at pp. 753-754.) Since consent is not at issue in sustaining warrantless, suspicionless searches for parolees and juvenile probationers (see In re Tyrell J. (1994) 8 Cal.4th 68, 86 [32 Cal.Rptr.2d 33, 876 P.2d 519] [absence of reasonable expectation of privacy]), their search conditions cannot provide the predicate for invading the Fourth Amendment rights of third parties who reside with them. At the same time, the majority’s holding gives law enforcement carte blanche to do so if the co-occupant is fortuitously an adult probationer, whether or not the *687co-occupant’s probationary status and search condition are known. The majority offers no justification for this anomalous treatment.
B.
The majority’s reliance on Whren v. United States, supra, 517 U.S. 806 (Whren) for its “objectively reasonable” rationale is also unpersuasive. The United States Supreme Court’s recent pronouncements in Knowles v. Iowa (1998) 525 U.S. 113 [119 S.Ct. 484, 142 L.Ed.2d 492] suggest the majority has overestimated the breadth of the Whren rationale. In Knowles, the state attempted to justify a warrantless search of the defendant’s vehicle as “incident to arrest” (United States v. Robinson (1973) 414 U.S. 218 [94 S.Ct. 467, 38 L.Ed.2d 427]; see New York v. Belton (1981) 453 U.S. 454 [101 S.Ct. 2860, 69 L.Ed.2d 768]) under a state statute authorizing such action upon the issuance of a citation in lieu of arrest. In a terse unanimous opinion by Chief Justice Rehnquist, the high court rejected this argument and invalidated the search because it was factually unsupported by the “historic rationales” for the proffered exception, officer safety and the need to discover and preserve evidence. (Knowles v. Iowa, supra, 525 U.S. at p__[119 S.Ct. at p. 487].)
Under the majority’s analysis, the search would have been “objectively reasonable” because the officer could have taken the defendant into custody and validly searched incident to the arrest. Nevertheless, the Supreme Court declined to adopt such reasoning and continued to hew to a strict application of any exception to the warrant requirement, mandating that it be factually, not just theoretically, substantiated. (See, e.g., Minnesota v. Dickerson (1993) 508 U.S. 366, 374-375 [113 S.Ct. 2130, 2136-2137, 124 L.Ed.2d 334] [officer may not rely on “plain feel” during Terry frisk to seize nonthreatening contraband]; Arizona v. Hicks (1987) 480 U.S. 321, 326-327 [107 S.Ct. 1149, 1153-1154, 94 L.Ed.2d 347] [probable cause required to invoke plain view doctrine].) By a parity of reasoning, when the prosecution relies on a search condition, the facts must demonstrate that the officer’s conduct was predicated on a valid probation or parole purpose. (See Reyes, supra, 19 Cal.4th at p. 754; Bravo, supra, 43 Cal.3d at pp. 610-611.)
By contrast, Whren, supra, 517 U.S. 806, raised distinct Fourth Amendment issues not implicated here. In Whren, plainclothes police officers patrolling a “ ‘high drug area’ ” became suspicious of the youthful occupants of a truck stopped at a stop sign. (Id. at p. 808 [116 S.Ct. at p. 1772].) When the vehicle “turned suddenly to its right, without signaling, and sped off at an ‘unreasonable’ speed” (ibid.), the officers pursued and made a traffic stop for the moving violations they had observed. As one of the officers “drew up *688to the driver’s window, he immediately observed two large plastic bags of what appeared to be crack cocaine in petitioner Whren’s hands.” (Id. at pp. 808-809 [116 S.Ct. at p. 1772].) Whren contended the evidence should have been suppressed because the officers made the traffic stop actually suspecting illegal drug-dealing activity and therefore it was pretextual.
The Supreme Court rejected the argument, distinguishing—but not questioning—prior decisions in which it had suggested that the use of a pretext might invalidate an otherwise lawful search. (Whren, supra, 517 U.S. at p. 811 [116 S.Ct. at p. 1773]; see Florida v. Wells (1990) 495 U.S. 1, 4 [110 S.Ct. 1632, 1635, 109 L.Ed.2d 1] [inventory search may not be used as ruse for general rummaging to discover incriminating evidence]; New York v. Burger (1987) 482 U.S. 691, 716-717, fn. 27 [107 S.Ct. 2636, 2651, 96 L.Ed.2d 601] [administrative inspection not pretext for obtaining evidence of criminal violations]; Colorado v. Bertine (1987) 479 U.S. 367, 372 [107 S.Ct. 738, 741, 93 L.Ed.2d 739] [no showing police acted in bad faith or for investigatory purpose in conducting inventory search].) In the court’s view, “only an undisceming reader would regard these cases as endorsing the principle that ulterior motives can invalidate police conduct that is justifiable on the basis of probable cause to believe that a violation of law has occurred. In each case we were addressing the validity of a search conducted in the absence of probable cause.” (Whren, supra, 517 U.S. at p. 811 [116 S.Ct. at p. 1773], first italics added.)
Instead, the high court relied on another line of cases in which “ ‘[subjective intent alone’ ” did not render “ ‘otherwise lawful conduct illegal or unconstitutional.’ ” (Whren, supra, 517 U.S. at p. 813 [116 S.Ct. at p. 1774], italics added, quoting Scott v. United States (1978) 436 U.S. 128, 138 [98 S.Ct. 1717, 1723-1724, 56 L.Ed.2d 168] [lawfully acquired wiretap evidence not subject to exclusion because agents did not minimize unauthorized acquisitions]; see also United States v. Villamonte-Marquez (1983) 462 U.S. 579, 584, fn. 3 [103 S.Ct. 2573, 2577, 77 L.Ed.2d 22] [otherwise lawful boarding of vessel by customs official not invalid even though official was acting on information ship was carrying marijuana, and was accompanied by state police officers]; United States v. Robinson, supra, 414 U.S. at pp. 221, fn. 1, 236 [94 S.Ct. at pp. 470, 477] [arrest for traffic violation not “pretext for a narcotics search”; nor was postarrest search invalid because officer did not have safety concern].) “ ‘[T]he fact that the officer does not have the state of mind which is hypothecated by the reasons which provide the legal justification for the officer’s action does not invalidate the action taken as long as the circumstances, viewed objectively, justify that action.’ ” (Whren, supra, 517 U.S. at p. 813 [116 S.Ct. at p. 1774], quoting Scott v. United States, supra, 436 U.S. at p. 138 [98 S.Ct. at p. 1723].) In sum, the court *689concluded, “Subjective intentions play no role in ordinary, probable-cause Fourth Amendment analysis.” (517 U.S. at p. 813 [116 S.Ct. at p. 1774].)
To paraphrase the Whren court, only an undisceming reader would fail to grasp the significance of probable cause to its rationale. Indeed, “probable cause” is the leitmotif of Justice Scalia’s unanimous opinion and provides the structural framework of the entire analysis. (See Whren, supra, 517 U.S. at pp. 811, 813, 816, 817, 818, 819 [116 S.Ct. at pp. 1773, 1774, 1775, 1776, 1777]; see also, e.g., Arizona v. Hicks, supra, 480 U.S. at p. 326 [107 S.Ct. at p. 1153] [seizure of item in plain view requires probable cause to believe it is contraband or evidence of crime].) The court eschewed consideration of the officers’ motivation because they had probable cause to believe a traffic violation had occurred.
The majority’s interpretation of Whren ignores these core underpinnings and distorts the type of police activity the court characterized as objectively reasonable. (Whren, supra, 517 U.S. at pp. 811-813 [116 S.Ct. at pp. 1773-1774].) Here, no question of probable cause arises.1 Moreover, Officer Wielsch’s conduct was not objectively reasonable because he did not initiate the search for valid probationary reasons. “[T]he exemption from the need for probable cause (and warrant), which is accorded to searches made for the purpose of inventory or administrative regulation, is not accorded to searches that are not made for those purposes. [Citations.]” (Whren, supra, at pp. 811-812 [116 S.Ct. at p. 1773].)
C.
The record contains substantial evidence to support the trial court’s conclusion Officer Wielsch did not conduct “a proper probation search” but acted on “a subterfuge to get into [the] place to search for evidence against Mofield.” The specific testimony as to Wielsch’s motivation was somewhat equivocal, which, as finder of fact, the trial court had to resolve. (People v. Martin (1973) 9 Cal.3d 687, 692 [108 Cal.Rptr. 809, 511 P.2d 1161]; People v. Lawler (1973) 9 Cal.3d 156, 160 [107 Cal.Rptr. 13, 507 P.2d 621]; see also People v. Manning (1973) 33 Cal.App.3d 586, 599 [109 Cal.Rptr. 531].) *690In granting the motion to suppress, the court acknowledged the possibility Wielsch could have acted properly pursuant to Loza’s probation condition. It concluded, however, that he had failed to do so in light of the following facts: The search took place “so close in time” to Mofield’s arrest that Wielsch’s motive in conducting the search was to discover evidence against him, not to determine Loza’s compliance with the conditions of her probation; two or three days prior to the search Wielsch had been informed of drug dealing at the location but did not conduct a probation search of Loza at that time; Wielsch testified he “suspected that Mr. Mofield [and possibly defendants] might have drugs” and weapons at the residence when he initiated the search.
The court also determined that the reason for the search did not go to the terms and conditions of Loza’s probation, i.e., that Officer Wielsch did not have dual reasons for searching the house but only sought to uncover more evidence against Mofield. Additional facts support this inference. Notwithstanding testimony he went to the residence to “perform a probation search,” Wielsch did not contact or inform Loza’s probation officer even though they were “friends” and saw each other “on a daily basis.” Nor, apparently, had he informed the probation officer that two or three days prior to the search he had received information drug dealing was occurring at Loza’s residence. At no time did Wielsch make reference to Loza’s probation other than to note in passing as he entered the premises that she was subject to a search condition. He did not discuss his purpose or express any concern that she might be in violation of probation. Rather, his avowed focus was Mofield, whom he had just arrested, and defendants, who had apparently been arrested for drug-related offenses the previous year when Wielsch had assisted in serving a search warrant at the location.
To put this conduct in analytical perspective, we must consider the function of a search condition, which generally requires a probationer to submit his or her person and property to search or seizure at any time of the day or night by any law enforcement officer with or without a warrant. (See, e.g., Bravo, supra, 43 Cal.3d at p. 603, fn. 1.) In People v. Mason (1971) 5 Cal.3d 759 [97 Cal.Rptr. 302, 488 P.2d 630], disapproved on other grounds in People v. Lent (1975) 15 Cal.3d 481, 486, footnote 1 [124 Cal.Rptr. 905, 541 P.2d 545], this court upheld the validity of such a provision imposed on a former drug user given “the acknowledged purposes ... to deter further offenses by the probationer and to ascertain whether he is complying with the terms of his probation.” (5 Cal.3d at p. 763.) “[T]he cases have held that such a condition is reasonable and valid, being ‘related to [the probationer’s] reformation and rehabilitation in the light of the offense of which he was convicted.’ [Citations.]” (Id. at p. 764.)
*691Consequently, “a probationer who has been granted the privilege of probation on condition that he submit at any time to a warrantless search may have no reasonable expectation of traditional Fourth Amendment protection.” (People v. Mason, supra, 5 Cal.3d at p. 765, fn. omitted.) “[W]hen defendant in order to obtain probation specifically agreed to permit at any time a warrantless search of his person, car and house, he voluntarily waived whatever claim of privacy he might otherwise have had.” (Id. at p. 766.) The court in Mason also found Zap v. United States (1946) 328 U.S. 624 [66 S.Ct. 1277, 90 L.Ed. 1477] “controlling . . . , for it upheld the validity of an advance waiver of Fourth Amendment rights akin to the provisions of the probation condition before us.” (People v. Mason, supra, 5 Cal.3d at p. 765.) Notably, the United States Supreme Court in Zap had observed, “The agents . . . obtained by lawful means access to the [incriminating] documents. . . . They did not obtain access by force, fraud, or trickery.” (Zap v. United States, supra, 328 U.S. at p. 629 [66 S.Ct. at pp. 1279-1280].)
In Bravo, supra, 43 Cal.3d 600, this court reaffirmed the rehabilitative purpose of a search condition as well as the consent rationale, which obviates not only the warrant requirement but dispenses with the need for any articulable suspicion of criminal activity. (Id. at pp. 607-610.) At the same time, however, the court cautioned: “We do not suggest that searches of probationers may be conducted for reasons unrelated to the rehabilitative and reformative purposes of probation or other legitimate law enforcement purposes. A waiver of Fourth Amendment rights as a condition of probation does not permit searches undertaken for harassment or searches for arbitrary or capricious reasons. ([Citations]; cf. People v. Pipitone (1978) 86 Cal.App.3d 681, 688 [152 Cal.Rptr. 1] [pretext search].)” (Id. at pp. 610-611; see People v. Mason, supra, 5 Cal.3d at p. 765, fn. 3; cf. Reyes, supra, 19 Cal.4th at pp. 753-754 [parole searches unreasonable if for “ ‘reasons establishing arbitrary or oppressive conduct’ ”].)
Plainly, a probation search must be tied to the reasons for imposing such a condition in the first instance, i.e., “to monitor the probationer’s progress and compliance with the terms of probation.” (In re Marcellus L. (1991) 229 Cal.App.3d 134, 140 [279 Cal.Rptr. 901].) A court will uphold its validity for those reasons only. (See In re Anthony S. (1992) 4 Cal.App.4th 1000, 1004 [6 Cal.Rptr.2d 214] [“Where the motivation is unrelated to rehabilitative and reformative purposes or legitimate law enforcement purposes, the [probation] search is ‘arbitrary’ [within the meaning of Bravo].”].) As the court in Russi v. Superior Court, supra, expressly noted, “if the record disclosed any inference that the purpose of the officers’ intervention [pursuant to a probation search condition] was to secure evidence that would implicate [the cotenant] in crime, the posture of the search would be *692different and the antecedent. . . consent [of the probationer] might not then operate ‘to allow the opening of her personal receptacles somehow to produce evidence against’ him . . . (33 Cal.App.3d at p. 167, italics omitted.) This conclusion follows inevitably from the long-established rule that “where the right to conduct a search is obtained ostensibly for one purpose it may not be used in reality for another. [Citations.]” (People v. Roberts (1956) 47 Cal.2d 374, 378 [303 P.2d 721]; see People v. Haven (1963) 59 Cal.2d 713, 719-720 [31 Cal.Rptr. 47, 381 P.2d 927]; People v. Howard (1984) 162 Cal.App.3d 8, 19 [208 Cal.Rptr. 353].)
D.
Nothing in the reasoning or language of Whren compromises these principles. To the contrary, they fully comport with extensive authority that— absent probable cause—pretext or subterfuge will vitiate an ostensibly lawful search or seizure. For example, the Supreme Court has long recognized a Fourth Amendment exception for “ ‘special needs, beyond the normal need for law enforcement, [which] make the warrant and probable-cause requirement impracticable.’ [Citation.]” (Griffin v. Wisconsin (1987) 483 U.S. 868, 873 [107 S.Ct. 3164, 3168, 97 L.Ed.2d 709].) At the same time, however, it has insisted that any search or seizure remain strictly tied to the underlying justification as to both motive and scope.
Analogous to probation search conditions, administrative searches are validated in part on the rationale of implied consent. “[W]hen an entrepreneur embarks upon [a pervasively or closely regulated] business, he has voluntarily chosen to subject himself to a full arsenal of governmental regulation,” including warrantless inspections. (Marshall v. Barlow’s, Inc. (1978) 436 U.S. 307, 313 [98 S.Ct. 1816, 1820, 56 L.Ed.2d 305]; cf. People v. Mason, supra, 5 Cal.3d at p. 765 [analogizing probation search condition to government contract provision requiring access to accounts and records].) Nevertheless, as the court explained in Michigan v. Clifford (1984) 464 U.S. 287 [104 S.Ct. 641, 78 L.Ed.2d 477], an administrative search must be justified and circumscribed by its administrative objective. “[T]he scope of the search may be no broader than reasonably necessary to achieve its end.” (Id. at pp. 294-295 [104 S.Ct. at p. 647]; see New Jersey v. T.L.O. (1985) 469 U.S. 325, 341 [105 S.Ct. 733, 742-743, 83 L.Ed.2d 720].) “If evidence of criminal activity is discovered during the course of a valid administrative search, it may be seized under the ‘plain view’ doctrine. [Citation.] This evidence then may be used to establish probable cause to obtain a criminal search warrant. . . . [Officials may not, however, rely on this evidence to expand the scope of their administrative search without first making a *693successful showing of probable cause to an independent judicial officer.” (Michigan v. Clifford, supra, 464 U.S. at p. 294 [104 S.Ct. at p. 647].)2
In Texas v. Brown (1983) 460 U.S. 730, 737-738 [103 S.Ct. 1535, 1541, 75 L.Ed.2d 502], the court emphasized this point: “The question whether property in plain view of the police may be seized therefore must turn on the legality of the intrusion that enables them to perceive and physically seize the property in question. . . . ‘[P]lain view’ provides grounds for seizure of an item when an officer’s access to an object has some prior justification under the Fourth Amendment.” (See Coolidge v. New Hampshire (1971) 403 U.S. 443, 465-468 [91 S.Ct. 2022, 2037-2039, 29 L.Ed.2d 564], disapproved on other grounds in Horton v. California (1990) 496 U.S. 128, 136 [110 S.Ct. 2301, 2307-2308, 110 L.Ed.2d 112].) That case involved a search at a routine driver’s license checkpoint, and the court particularly noted the circumstances gave “no suggestion that the roadblock was a pretext whereby evidence of narcotics violation might be uncovered in ‘plain view’ in the course of a check for driver’s licenses.” (Texas v. Brown, supra, 460 U.S. at p. 743 [103 S.Ct. at p. 1544]; see Florida v. Wells, supra, 495 U.S. at p. 4 [110 S.Ct. at p. 1635] [“an inventory search must not be a ruse for a general rummaging in order to discover incriminating evidence”]; New York v. Burger, supra, 482 U.S. at p. 717, fn. 27 [107 S.Ct. at p. 2651] [“no reason to believe that the instant [regulatory] inspection was actually a ‘pretext’ for obtaining evidence of respondent’s violation of the penal laws”].)
Concededly in this case, it may be that Wielsch could have searched Loza’s residence if, in fact, this was a proper probation search. Had he discovered incriminating evidence against a third party while doing so, it would have been admissible. (See Russi v. Superior Court, supra, 33 Cal.App.3d at pp. 167-168.) However, the possibility his conduct could have been justified does not make it objectively reasonable. The reality is Wielsch acknowledged his only intent was to gather additional evidence against Mofield. The trial court reasonably inferred the officer did not conduct the search for any reason related to Loza’s probation and that he relied on her search condition solely to avoid seeking a warrant.
*694The difference between the possibility and the reality is more than metaphysical or semantical; on these facts it assumes a constitutional dimension by allowing law enforcement to utilize search conditions against nonprobationers in much the same manner as the general warrant and writ of assistance that are anathema to Fourth Amendment principles. (Steagald v. United States, supra, 451 U.S. at p. 220 [101 S.Ct. at pp. 1651-1652]; see New Jersey v. T.L.O., supra, 469 U.S. at p. 335 [105 S.Ct. at p. 739]; Marshall v. Barlow’s, Inc., supra, 436 U.S. at p. 311 [98 S.Ct. at pp. 1819-1820].) Moreover, and contrary to the high court’s teachings, it gives law enforcement unfettered discretion to decide whether to utilize a search condition to look for evidence of criminal activity against anyone associated with the person or property of the probationer. (See Brown v. Texas (1979) 443 U.S. 47, 51 [99 S.Ct. 2637, 2640-2641, 61 L.Ed.2d 357]; cf. Florida v. Wells, supra, 495 U.S. at p. 4 [110 S.Ct. at p. 1635] [“The allowance of the exercise of judgment based on concerns related to the purpose of an inventory search does not violate the Fourth Amendment.”]; Colorado v. Bertine, supra, 479 U.S. at p. 375 [107 S.Ct. at p. 743] [inventory search must be conducted “on the basis of something other than suspicion of evidence of criminal activity”].)
Although the United States Supreme Court has not addressed these precise circumstances, numerous federal circuit court decisions have considered the proper justification and scope of a search made ostensibly pursuant to a probation condition. “Unlike an investigation search, a probation search should advance the goals of probation, the overriding aim of which ‘is to give the [probationer] a chance to further and to demonstrate his rehabilitation while serving a part of his sentence outside the prison walls.’ [Citations.] While the warrantless search of a probationer’s home need not necessarily be initiated, conducted, or even supervised by a probation officer to qualify as a probation search, it cannot be a mere ‘subterfuge’ enabling the police to avoid having to obtain a search warrant (oftentimes characterized as using probation officers as ‘stalking horses’ for the police). [Citation.]” (U.S. v. Ooley (9th Cir. 1997) 116 F.3d 370, 372.) “We have condemned the practice of using a search condition imposed on a probationer as a broad tool for law enforcement. [Citations.] Because the search here clearly was not a genuine attempt to enforce probation but apparently had a motive of avoidance of Fourth Amendment requirements, it is the type of law enforcement that ought to be deterred.”3 (United States v. Merchant (9th Cir. 1985) 760 F.2d 963, 969; United States v. Johnson (9th Cir. 1983) *695722 F.2d 525, 528; see People v. Kanos (1971) 14 Cal.App.3d 642, 649 [92 Cal.Rptr. 614]; cf. U.S. v. Huguenin (9th Cir. 1998) 154 F.3d 547, 552-555 [“mixed motive” roadblock invalid where actual purpose was to discover narcotics rather than ostensible justification to detect drunken drivers].)
The rationale of Steagald v. United States, supra, 451 U.S. 204, is particularly persuasive in this context. In Steagald, agents went to the defendant’s house to serve an arrest warrant on a third party they had reason to believe was at that location. Without consent, they entered the house and looked for the subject of the warrant. While doing so, they observed contraband for which they later secured a search warrant. (Id. at pp. 206-207 [101 S.Ct. at pp. 1644-1645].) The Supreme Court formulated the issue as “whether an arrest warrant—as opposed to a search warrant—is adequate to protect the Fourth Amendment interests of persons not named in the warrant, when their homes are searched without their consent and in the absence of exigent circumstances” (id. at p. 212 [101 S.Ct. at p. 1648]), and concluded it is not. Although the agents could have served the arrest warrant at the subject’s home or in a public place, instead “they relied on the warrant as legal authority to enter the home of a third person based on their belief that [the suspect] might be a guest there.” (Id. at p. 213 [101 S.Ct. at p. 1648].) Since the situation left protection of the defendant’s privacy interest in being free from an invasion and search of his home dependent on “the agent’s personal determination of probable cause,” it failed to comport with constitutional safeguards. (Ibid.)
“A contrary conclusion—that the police, acting alone and in the absence of exigent circumstances, may decide when there is sufficient justification for searching the home of a third party for the subject of an arrest warrant— would create a significant potential for abuse. . . . [A]n arrest warrant may serve as the pretext for entering a home in which the police have a suspicion, but not probable cause to believe, that illegal activity is taking place. [Citation.]” (Steagald v. United States, supra, 451 U.S. at p. 215 [101 S.Ct. at p. 1649].) The court noted that the Fourth Amendment “was intended partly to protect against the abuses of the general warrants that had occurred in England and of the writs of assistance used in the Colonies. [Citations.] . . . The central objectionable feature of both warrants was that they provided no judicial check on the determination of the executing officials that the evidence available justified an intrusion into any particular home. [Citation.] An arrest warrant, to the extent that it is invoked as authority to enter the homes of third parties, suffers from the same infirmity.” (Id. at p. 220 [101 S.Ct. at pp. 1651-1652].) No principle of Fourth Amendment jurisprudence *696places an officer’s reliance on a probation search condition solely to search the possessions of third parties on any firmer constitutional ground.
Accordingly, I would affirm the judgment of the Court of Appeal and hold that a police officer may not conduct a general investigatory search of a nonprobationer based upon the probation search condition of another individual.
Mosk, J., and Kennard, J., concurred.

Whether the information known to Wielsch would have established probable cause to search is of no moment since, in any event, he could not have searched without a warrant. Whether he could have obtained a warrant is equally beside the point. “Notwithstanding the Court’s acceptance of the inevitable discovery doctrine, it makes no sense whatsoever to take the substantially broader step of suggesting that a violation of the Fourth Amendment may be disregarded simply because the police, had they thought about the situation more carefully, could have come up with a lawful means of achieving their desired results.” (5 LaFave, Search and Seizure: A Treatise on the Fourth Amendment (3d ed. 1996) Exclusionary Rule: Administration, § 11.49(f), p. 306, fn. omitted.)


See also Colorado v. Bertine, supra, 479 U.S. at page 376 [107 S.Ct. at pages 743-744] (no showing police impounded defendant’s van to investigate suspected criminal activity); Donovan v. Dewey (1981) 452 U.S. 594, 600 [101 S.Ct. 2534, 2538-2539, 69 L.Ed.2d 262] (warrantless search pursuant to regulatory scheme must be “undertaken for specific purposes”); South Dakota v. Opperman (1976) 428 U.S. 364, 370, footnote 5 [96 S.Ct. 3092, 3097-3098, 49 L.Ed.2d 1000] (warrantless routine administrative caretaking functions reasonable, “particularly when no claim is made that the protective procedures are a subterfuge for criminal investigation”); Camara v. Municipal Court (1967) 387 U.S. 523, 537 [87 S.Ct. 1727, 1735, 18 L.Ed.2d 930] (warrantless code enforcement inspections valid because not “aimed at the discovery of evidence of crime”).


Those federal circuit courts that have decided the issue are unanimous in reaching this conclusion in the context of either probation searches or parole searches. (See U.S. v. McFarland (8th Cir. 1997) 116 F.3d 316, 318; U.S. v. McCarty (10th Cir. 1996) 82 F.3d 943, 947; U.S. v. Martin (6th Cir. 1994) 25 F.3d 293, 296; U.S. v. Coleman (7th Cir. 1994) 22 F.3d *695126, 129; U.S. v. Hill (3d Cir. 1992) 967 F.2d 902, 910-911; U.S. v. Giannetta (1st Cir. 1990) 909 F.2d 571, 581; Owens v. Kelley (11th Cir. 1982) 681 F.2d 1362, 1369.)